Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 20, 2014

                                      No. 04-14-00086-CV

                              In the Interest of Y.G.B., A Child,
                                          Appellant/s
                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-00166
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
       On January 21, 2014, the trial court signed an order terminating Appellant’s rights to his
children Y.G.B. On February 4, 2014, Appellant filed a notice of accelerated appeal. See TEX.
R. APP. P. 26.1(b). The reporter’s record was due on February 14, 2014. See id. R. 35.1(b).
        On February 13, 2014, court reporter L. Kayleen Rivera filed a notification of late
reporter’s record. She indicated that she had not received a request for a reporter’s record in this
appeal, and did not provide a date by which the record would be completed.
        The reporter’s motion for extension of time to file the reporter’s record is GRANTED.
The reporter’s record must be filed with this court by February 24, 2014. See id. R. 35.3(c)
(limiting an extension in an accelerated appeal to ten days).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court